DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/746,706, filed on 01/17/2020, now US patent No. 10,881,016; which is a continuation of U.S. application 16/356,858, filed on 03/18/2019, now US patent No. 10,542,633; and which is a continuation of U.S. application No. 15/489,603, filed on 04/17/2017, now US patent No. 10,237,997.    

Information Disclosure Statement
The IDS filed on 04/26/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/23/2020 is acceptable.

Specification
The disclosure is objected to because of the following informalities: in a paragraph [0001], line 6, “Patent No. 10542633” should correct as – Patent No. 10,237,997--.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 9, 6, 7 and 8 of U.S. Patent No. 10,881,016. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, [US 10,881,016] discloses the features of a medical device comprising: 
a hybrid circuitry assembly comprising a printed circuit board (PCB) having a first surface and a second, parallel surface (claim 1, lines 2-4); and 
a core circuitry support structure (claim 1, line 5), comprising: 
a frame defining a cavity configured to receive at least a portion of the hybrid circuitry assembly (claim 1, lines 6-7), wherein an outer surface of the frame is shaped to correspond to an inside surface of a core assembly housing configured to enclose the hybrid circuitry assembly and the core circuitry support structure (claim 1, lines 13-16); and one or more retaining clips configured to engage the PCB (claim 1, lines 8-9).
The features as claimed are disclosed in the claim 1 of the US 10,881,016.
Regarding claim 2, [US 10,881,016] discloses wherein the one or more retaining clips are configured to engage a peripheral surface of the PCB (claim 1, lines 8-11).
	This feature as claimed is disclosed in the claim 1 of the US 10811016.
Regarding claim 3, [US 10,881,016] discloses the frame comprising: a first end wall; a second, opposite end wall; and a pair of parallel, opposed side walls, wherein the first end wall, second end wall, and side walls define the cavity (claim 2, lines 1-5).
The features as claimed are disclosed in the claim 2 of the US 10,881,016.
Regarding claim 4, [US 10,881,016] discloses the frame comprising at least one alignment feature, the at least one alignment feature configured to facilitate alignment of the hybrid circuitry assembly with the core circuitry support structure (claim 3, lines 1-4). 
The features as claimed are disclosed in the claim 3 of the US 10,881,016.
Regarding claim 5, [US 10,881,016] discloses the PCB comprising at least one alignment notch, wherein the at least one alignment notch is configured to receive the at least one alignment feature (claim 4, lines 1-4).
This feature as claimed is disclosed in the claim 4 of the US 10811016.
Regarding claim 6, [US 10,881,016] discloses the at least one alignment feature comprising: a first alignment feature having a first shape and a first size; and a second alignment feature having a second shape and a second size, wherein: the second shape is different than the first shape, and/or the second size is different than the first size (claim 5, lines 1-8). 
The features as claimed are disclosed in the claim 5 of the US 10,881,016.
Regarding claim 7, [US 10,881,016] discloses the core circuitry support structure comprising a shelf extending at least partially around a perimeter of the core circuitry support structure, wherein the shelf is configured to engage a peripheral edge of the first surface of the PCB (claim 9, lines 1-5).
The features as claimed are disclosed in the claim 9 of the US 10,881,016.
Regarding claim 8, [US 10,881,016] discloses the hybrid circuitry assembly further comprising: a first set of additional circuitry components coupled to the first surface of the PCB; and a second set of additional circuitry components coupled to the second surface of the PCB (claim 6, lines 1-5).
The features as claimed are disclosed in the claim 6 of the US 10,881,016.
Regarding claim 9, [US 10,881,016] discloses wherein the core circuitry support structure comprises a panel coupled to the first end wall, second end wall and side walls, wherein the first end wall, second end wall, and side walls define the cavity (claim 7, lines 1-5).
The features as claimed are disclosed in the claim 7 of the US 10,881,016.
Regarding claim 10, [US 10,881,016] discloses a cover configured to be disposed over the second set of additional circuitry components, the cover comprising an outer surface shaped to correspond to the inner surface of the core assembly housing (claim 8, lines 1-5).
The features as claimed are disclosed in the claim 8 of the US 10,881,016.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. [US 7,236,834] in view of Furuta et al. [US 2010/0048249].
Regarding claim 13, Christopherson et al., disclose a medical device (figures 1-7) comprising: 
a header (14, figures 2-4) having a first end (11, figure 4) and a second end (13, figure 4); 
a feed-through assembly (13, figure 4) coupled to the second end of the header; and 
a core assembly coupled, at a first end (16 & 13, figure 4), to the feed-through assembly, the core assembly comprising: 
a core assembly housing (15, figures 2-7) enclosing an interior space; 
a core circuitry assembly (17, figures 2-7) disposed in the interior space, the core circuitry assembly comprising: 
a hybrid circuitry assembly (17, figures 2 and 4-7); and 
a core circuitry support structure (15, figures 2 and 7), the core circuitry support structure comprising a frame (15 & 16, figures 2 - 7) defining a cavity (a cavity holds the 
Christopherson at al., disclose the claimed invention except for one or more retaining clips configured to engage the hybrid circuitry assembly.
	Furuta et al., disclose an electronic device (figures 1-15), comprising at least one hybrid circuitry assembly (15, figures 2 and 9) therein, and plurality of retaining clips (17a-17d, figures 2 and 9) configured to engage the hybrid circuitry assembly.
It would have been to one of ordinary skill in the art at the time the invention was made to add the retaining clips design of Furuta et al., in the housing of the electronic device of Christopherson et al., for the purpose of securing the hybrid circuitry within the medical device.
Regarding claim 14, Christopherson et al., disclose the claimed invention except for wherein the one or more retaining clips are configured to engage a peripheral surface of the hybrid circuitry assembly.
	Furuta et al., disclose the plurality of retaining clips (17a, 17b, 17c and 17d, figures 2 and 9) being configured to engage a peripheral surface of the hybrid circuit assembly 17a-17d, figures 2 and 9).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the plurality of retaining clips to engage a peripheral surface of the hybrid circuitry in the medical device of Christopherson et al., as suggested by Furuta et al., for the purpose of providing the hybrid circuitry being completely fixed within the medical device housing.
Regarding claim 15, Christopherson et al., in view of Furuta et al., disclose the hybrid circuitry assembly comprising a printed circuit board (PCB) having a first surface and a second (a top surface and a bottom surface of the PCB 17 are parallel, figure 7), parallel surface (17, figures 2 and 7), wherein the core circuitry support structure includes at least one alignment feature (the end of the frame comprises at least one opening 31 to allow the end of the PCB inserted therethrough, figures 2-5 and 7), the at least one alignment feature configured to facilitate alignment of the hybrid circuitry assembly with the core circuitry support structure (figures 2 and 7).
Regarding claim 18, Christopherson et al., in view of Furuta et al., disclose the core circuitry support structure comprising a shelf extending at least partially around a perimeter of the core circuitry support structure, wherein the shelf is configured to engage a peripheral edge of the first surface of the PCB (15, figure 2).
Regarding claim 19, Christopherson et al., in view of Furuta et al., disclose the hybrid circuitry assembly further comprising: a first set of additional circuitry components (19, figures 2 and 7) coupled to the first side of the PCB; and a second set of additional circuitry components (21, figure 7) coupled to the second side of the PCB.
Regarding claim 20, Christopherson et al., disclose a method of manufacturing a medical device (figures 2-7), comprising: providing a hybrid circuitry assembly (17, figures 2 and 4-7); forming a core circuitry support structure (15, figures 2 and 7), the core circuitry support structure comprising an alignment feature (the end of the frame 16 comprises at least one opening 31 to allow the end of the PCB inserted therethrough, figures 2-5 and 7) configured to facilitate alignment of the hybrid circuitry assembly with the core circuitry support structure and one or more retaining clips configured to engage the hybrid circuitry 
	Christopherson et al., disclose the claimed invention except for a step of coupling the hybrid circuitry assembly to the core circuitry support structure using the one or more retaining clips to form a core circuit assembly.
	Furuta et al., disclose an electronic device (figures 1-15), comprising at least one hybrid circuitry assembly (15, figures 2 and 9) therein, and plurality of retaining clips (17a-17d, figures 2 and 9) configured to engage the hybrid circuitry assembly.
It would have been to one of ordinary skill in the art at the time the invention was made to add the retaining clips design of Furuta et al., in the shelf of the medical device of Christopherson et al., for the purpose of securing the hybrid circuitry within the medical device.
Allowable Subject Matter
Claims 11-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 11 discloses the combination features of “wherein the cover comprises one or more notches configured to allow space for the retaining clips to be disposed on the PCB.”  These features, in conjunction with other features, as claimed in the .  
The claim 12 discloses the combination features of “the panel comprising a recess defined in an outside surface of the panel, the recess configured to receive an X-ray identification tag.”  These features, in conjunction with other features, as claimed in the combination features of the claims 9, 8 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 16 discloses the combination features of “the PCB comprising at least one alignment notch, wherein the at least one alignment notch is configured to receive the at least one alignment feature.”  These features, in conjunction with other features, as claimed in the combination features of the claims 15 and 13, were neither found to be disclosed, nor suggested by the prior art of records.
 The claim 17 discloses the combination features of “a first alignment feature having a first shape and a first size; and a second alignment feature having a second shape and a second size, wherein: the second shape is different than the first shape and/or the second size is different than the first size.”  These features, in conjunction with other features, as claimed in the combination features of the claims 15 and 13, were neither found to be disclosed, nor suggested by the prior art of records.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fyke et al. [US 2007/0182715] disclose configurable handheld electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Examiner, 2841